
	
		I
		111th CONGRESS
		1st Session
		H. R. 2094
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2009
			Mr. Pascrell (for
			 himself, Mr. Moran of Kansas, and
			 Mr. Young of Alaska) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  increase the per resident payment floor for direct graduate medical education
		  payments under the Medicare Program.
	
	
		1.Short titleThis Act may be cited as the
			 Physician Training Promotion Act of
			 2009.
		2.Increasing to 100
			 percent of the locality adjusted national average per resident amount the
			 payment floor for direct graduate medical education payments under the Medicare
			 programSection
			 1886(h)(2)(D)(iii) of the Social Security Act (42 U.S.C. 1395ww(h)(2)(D)(iii))
			 is amended—
			(1)by striking
			 and after 70 percent,; and
			(2)by inserting after
			 85 percent, the following: for the cost reporting period
			 beginning during fiscal year 2009 shall not be less than 90 percent, for the
			 cost reporting period beginning during fiscal year 2010 shall not be less than
			 95 percent, and for the cost reporting period beginning during fiscal year 2011
			 shall not be less than 100 percent,.
			
